DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US Patent PUB. No.: 20210004992 A1, hereinafter, ‘Flynn’ and further in view of Anand US patent Pub. No.: 2020/0327350, hereinafter, ‘Anand’.
  	Consider Claims 1, 15 and 19, Flynn teaches a computer-implemented method for generating entropy encoded representations of point cloud data, the method comprising: receiving, by a computing system including one or more processors, point cloud data for a three-dimensional space (e.g., see at least 0048 that teaches- The point cloud encoder 10 includes a tree building module 12 for receiving point cloud data and producing a tree (in this example, an octree) ); generating, by the computing system, a tree-based data structure from the point cloud data, the tree-based data structure comprising a plurality of nodes organized in a hierarchical structure, each node representing a particular area of the three-dimensional space (e.g., see octree noted with respect to 0048 and illustrated in at least figure 3 ); generating, by the computing system, a serial representation of the data by traversing the tree-based data structure and adding a plurality of symbols to a serial data structure, each symbol representing a node in the tree-based data structure; for each respective node represented by a symbol in the serial representation (e.g., see at least 0060 -irrespective of which of the above-described processes is used to build the tree, it may be traversed in a pre-defined order (breadth-first or depth-first, and in accordance with a scan pattern/order within each divided sub-volume) to produce a sequence of bits from the flags (occupancy and/or splitting flags). This may be termed the serialization or binarization of the tree. ): determining, by the computing system, contextual information for the respective node (e.g., see at least 0061 -this sequence of bits may then be encoded using an entropy encoder 16 to produce a compressed bitstream. The entropy encoder 16 may encode the sequence of bits using a context model 18 that specifies probabilities for coding bits based on a context determination by the entropy encoder 16. The context model 18 may be adaptively updated after coding of each bit or defined set of bits. The entropy encoder 16 may, in some cases, be a binary arithmetic encoder. The binary arithmetic encoder may, in some implementations, employ context-adaptive binary arithmetic coding (CABAC), see also 0064,0068, 0073 0088-0092 and 0099)  , generating, by the computing system and using the contextual information as input to, a statistical distribution associated with the respective node (e.g., see probability distribution in at least 077-0080), and generating, by the computing system, a compressed representation of the symbol associated with the respective node by encoding the symbol using the statistical distribution for the respective node, and generating, by the computing system, a compressed bitstream by sequentially ordering a plurality of compressed representations associated with the plurality of symbols (e.g., see compression of bitstream in at least 0064, 0072, and 0098 ).
 	However, Flynn does not specifically teach a machine-learned model.
 	In analogous art, Anand teaches applying imaging data to a neural  network also known as machine learning (e.g., see trained NN model in at least 0054).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include a machine learning model for the purpose of additional leverage of processing image data to learn task for autonomous application.
 	Consider Claim 2, Flynn teaches the claimed invention wherein the point cloud data is generated via a LIDAR sensor associated with an autonomous vehicle (e.g., see LIDAR 0003, 0042-0043), and wherein the method further comprises: accessing, by the computing system, the compressed bitstream symbols (e.g., see compression of bitstream in at least 0064, 0072, and 0098 ); identifying, by the computing system, one or more objects within a surrounding environment of the autonomous vehicle (e.g., see object detection in at least 0042-0043).
 	Flynn does not teach generating, by the computing system, a trajectory for the autonomous vehicle based at least in part on the one or more objects; and  implementing, by the computing system, a motion control for the autonomous vehicle to travel in accordance with the trajectory.
 	In analogous art, Anand teaches in at least 0043 a future trajectory of the vehicle (e.g., vehicle 110) may be used to determine the region of interest. In this example, the speed of the vehicle, the position of the steering wheel of the vehicle and/or information from the navigation system of the vehicle (e.g., about the route of the vehicle) may be used to determine the future trajectory of the vehicle. In this example, the region (i.e., pixels) on the image may be determined that correspond to the future trajectory of the vehicle. This region may then be the region of interest and the remaining regions (i.e., pixels) on the image may then be not the region of interest. This example may be useful when the vehicle is changing its direction. Such a change of direction could be detected via the position of the steering wheel or the information from the navigation system. The region of interest could then be the region on the image where the vehicle is steering towards.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try generating, by the computing system, a trajectory for the autonomous vehicle based at least in part on the one or more objects; and  implementing, by the computing system, a motion control for the autonomous vehicle to travel in accordance with the trajectory for the purpose of autonomous driving.

 	Consider Claim 3, Flynn teaches wherein the tree-based data structure is structured such that each node in the tree-based data structure has a parent node and one or more children nodes (e.g., see parent node in 0067 and child in 0069).
  	Consider Claims 4, and 20,  Flynn teaches wherein the tree-based data structure is an octree and is structured such that each node has up to eight child nodes (see octree in at least 0048).
 	Consider Claim 5, Flynn teaches wherein a respective node is associated with an area in the point cloud data and any child nodes of the respective node are associated with a sub-area within the area in the point cloud data associated with the respective node (see sub-volume and sub-cubes in 0064 -0072).
 	Consider Claim 6, Flynn teaches wherein generating a tree-based data structure from the point cloud data comprises: establishing, by the computing system, an initial node representing the three-dimensional space represented by the point cloud data; dividing, by the computing system, the three-dimensional space into eight sub-areas; and for each respective sub-area: determining, by the computing system, whether the respective sub-area includes at least one point in the point cloud data; in response to determining that the sub-area includes at least one point in the point cloud data, adding, by the computing system, a node representing the respective sub-area as a child node of the initial node in the tree-based data structure; determining, by the computing system, whether the respective sub-area includes more than one point in the point cloud data; and in response to determining that the sub-area includes at least on point in the point cloud data, recursively subdividing, by the computing system, the respective sub-areas of the child nodes until no resulting child nodes are associated with a sub-area that represent more than one point in the point cloud data (i.e., this process is met by 0049-0056 which states that the basic process for creating an octree to code a point cloud may include: 1. Start with a bounding volume (cube) containing the point cloud in a coordinate system [0051] 2. Split the volume into 8 sub-volumes (eight sub-cubes) [0052] 3. For each sub-volume, mark the sub-volume with 0 if the sub-volume is empty, or with 1 if there is at least one point in it [0053] 4. For all sub-volumes marked with 1, repeat (2) to split those sub-volumes, until a maximum depth of splitting is reached [0054] 5. For all leaf sub-volumes (sub-cubes) of maximum depth, mark the leaf cube with 1 if it is non-empty, 0 otherwise
[0055] The above process might be described as an occupancy-equals-splitting process, where splitting implies occupancy, with the constraint that there is a maximum depth or resolution beyond which no further splitting will occur. In this case, a single flag signals whether a node is split and hence whether it is occupied by at least one point, and vice versa.) [0056] At the maximum depth, the flag signals occupancy, with no further splitting possible.). 
 	Consider Claim 7, Flynn teaches wherein a symbol is an eight-bit value representing an occupancy of eight sub-areas within the area represented by the respective node (e.g., see at least 0051).
 	Consider Claim 8, Flynn teaches wherein contextual information includes at least one of: a location represented by the respective node, an index of the respective node, a level of the respective node in the tree-based structure, or occupancy data of the parent node of the respective node (e.g., context model represent a particular probability distribution which would reflect an index or location of nodes based on the examiner’s interpretation of 0068).


 	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US Patent PUB. No.: 20210004992 A1, hereinafter, ‘Flynn’ and further in view of Anand US patent Pub. No.: 2020/0327350, hereinafter, ‘Anand’ and further in view of Wang et al US Patent Pub. No.: 2020/0329258 A1, hereinafter, ‘Wang’.
 	Consider Claims 9, Flynn as modified by Anand teaches the claimed invention except 
wherein the machine-learned model is a multi-layer perceptron.
 	In analogous art, Wang teaches point clouds require an extremely large data amount. Thus, in storage and transmission of three-dimensional data, it is essential that the data amounts are compressed by encoding …to solve the problem, Flynn teaches in part that when encoding device 100 has obtained a plurality of three-dimensional data 400, encoding device 100 inputs each of the plurality of three-dimensional data 400 to first Multi-Layer Perceptron (MLP) included in a different one of first DNNs 150.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the machine-learned model is a multi-layer perceptron fir the purpose of improving encoding.
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider Claim 13, Flynn teaches wherein encoding the respective symbol using the statistical distribution comprises: generating, by the computing system, a coded version of the respective symbol using an entropy encode(e.g., see probability distribution in at least 077-0080 and CABAC.

 	Consider Claim 14, Flynn teaches wherein the entropy encoder can use an adaptive arithmetic encoding algorithm (The context model 18 may be adaptively updated after coding of each bit or defined set of bits. The entropy encoder 16 may, in some cases, be a binary arithmetic encoder. The binary arithmetic encoder may, in some implementations, employ context-adaptive binary arithmetic coding (CABAC).-0061) 
 	Consider Claims 16,  Flynn teaches the operations further comprising: in response to a request to analyze the compressed bitstream, decoding the compressed bitstream to extract the point cloud data (e.g., see at least 0064 and decoding fig. 13 ).
 	Consider Claim 18, Flynn teaches wherein the contextual information for the respective node can include information based on point cloud data from a previous time period. ( Like with video or image coding, point cloud coding can include predictive operations in which efforts are made to predict the pattern for a sub-volume, and the residual from the prediction is coded instead of the pattern itself. Predictions may be spatial (dependent on previously coded sub-volumes in the same point cloud) or temporal (dependent on previously coded point clouds in a time-ordered sequence of point clouds -0063).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US Patent PUB. No.: 20210004992 A1, hereinafter, ‘Flynn’ and further in view of Anand US patent Pub. No.: 2020/0327350, hereinafter, ‘Anand’ and further in view of Wang et al US Patent Pub. No.: 2020/0329258 A1, hereinafter, ‘Wang’.
 	Consider Claim 17, Flynn as modified by Anand teaches the claimed invention except  wherein the point cloud data include intensity values for points in the point cloud data. 
 	In analogous art, Dolan teaches wherein the point cloud data include intensity values for points in the point cloud data – col 2 lines 1-10 teaches - one conventional type of sensor data that a system, such as a vehicle control system, can use to interpret an environment is LiDAR data. For example, an autonomous vehicle can include one or more LiDAR sensors, each configured to generate LiDAR returns about a 360-degree field of view around the vehicle. Generally, LiDAR returns can include both position information and intensity information.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the point cloud data include intensity values for points in the point cloud data since it is known that the LIDAR SENSOR of Flynn an autonomous vehicle can include one or more LiDAR sensors, each configured to generate LiDAR returns about a 360-degree field of view around the vehicle. Generally, LiDAR returns can include both position information and intensity information.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646